DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Applicant’s amendment filed 03/16/2021.  Claims 1-8 and 10-12 are currently pending in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lui (U.S. 20190130720 A1) in view of Ogawa et al. (U.S. 2020/0389938 A1).

Claim 1, Lui teaches:
An information processing apparatus (Lui, Fig. 2) comprising: 
at least one memory (Lui, Fig. 2: 201); and 
at least one processor (Lui, Fig. 2: 203), wherein the processor executes a program stored in the memory (Lui, Fig. 2: 222, Paragraph [0039], The one or more CPUs 203 execute the baby monitor operation manager 222.) to perform: 
receiving, as input data, information of a person and object recorded in moving image data obtained from an image capturing unit (Lui, Paragraph [0039], The CPUs 203 analyze images of the baby.  The images include digital video captured by camera 232 (see Lui, Paragraph [0039]).  The parents using baby monitor 118 may program the baby monitor 118 to recognize object, e.g. blankets and choke hazards (see Lui, Paragraph [0066]).), and estimating a dangerous state (Lui, Paragraph [0067], An example dangerous state is whether a loose blanket is covering a baby’s face.) using a learned model generated by machine learning of, as supervised data (Lui, Paragraph [0032], The system utilizes a learning model.  The baby monitor can increase its machine learning model by receiving additional image data (see Lui, Paragraph [0062]).), information representing that the person recorded in the moving image data is in a dangerous state caused by the object recorded in the moving image data (Lui, Paragraph [0067], An example object is a loose blanket.); and 
obtaining new moving image data, providing the new moving image data to the estimating (Lui, Paragraphs [0066-0067], The monitoring of the baby for loose blankets and choke hazards, separate from the learning model, is interpreted as being functionally equivalent to “new moving image data”.), and when information representing that the person included in the new moving image data is in the dangerous state is obtained as a response, issuing a notification (Lui, Fig. 3, Paragraph [0052], Notifications 312 include situations where a baby’s face is covered, which is representative of a dangerous state for the baby (see Lui, Paragraph [0067]).).
Liu does not specifically teach:
In a case where the object that caused the dangerous state is determined to be an Internet of Things (IoT) compatible device according to information of objects held in advance, an emergency stop instruction is transmitted to the object that is an IoT compatible device.
Ogawa teaches:
In a case where the object that caused the dangerous state is determined to be an Internet of Things (IoT) compatible device (Ogawa, Paragraph [0083], The cloud living home appliances include IoT compatible devices, wherein the devices might be recalled, which represents a dangerous state at the location of the home appliance.) according to information of objects held in advance (Ogawa, Paragraph [0059], IoT devices include home-appliance control cloud devices having software, which is information of objects held in advance.), an emergency stop instruction is transmitted to the object that is an IoT compatible device (Ogawa, Paragraph [0083], An emergency shutdown instruction may be sent to a target home appliance.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Liu by integrating the teaching of cloud living home appliances as taught by Ogawa.
The motivation would be to prevent or reduce the chance of injury and/or damage due to recall or other incidents related to a home appliance (see Ogawa, Paragraph [0083]).

Claim 2, Lui in view of Ogawa further teaches:
The processor further performs: 
obtaining moving image data from the image capturing unit (Lui, Paragraph [0040], Digital video from camera 232 may be stored in other data repository 220 for processing.  The components of baby monitor 118 execute on one or more CPUs (see Lui, Paragraph [0039]).); 
specifying a person and object recorded in the moving image data (Lui, Paragraph [0062], The baby monitor 118 may be programmed to identify the baby and the baby’s environment, including objects, e.g. blankets.); 
detecting a predetermined action by the person recorded in the moving image data based on information of the specified person and object (Lui, Paragraph [0067], An example of a predetermined action is the baby sleeping with a blanket covering their face.); and 
when the predetermined action is detected, generating, as learning data, the moving image data and the information of the specified person and object (Lui, Paragraphs [0062] and [0067], The combination of data for the baby monitor 118 to learn to identify the baby and surrounding objects and the data for identifying when the baby and the surrounding objects are interacting, e.g. a blanket covering the baby, are collectively functionally equivalent to learning data.).

Claim 3, Lui in view of Ogawa further teaches:
The predetermined action includes vocalization of the person louder than a predetermined volume, vocalization of the person longer than a predetermined period, and movement of another person by the person from the object to a position apart at not less than a predetermined distance (Lui, Paragraphs [0007] and [0053], The sound generated by the baby is a vocalization of the person, and the sound threshold is a predetermined volume.  It is noted that because claim 2 recites that the apparatus detects “a” predetermined action, only one predetermined action is required.).

Claim 4, Lui in view of Ogawa further teaches:
A value of supervised data when performing machine learning using the moving image data in the generated learning data is set to indicate a degree of danger higher than a predetermined threshold (Lui, Paragraphs [0052] and [0062], The confidence rate is indicative of how the baby monitor ).

Claim 5, Lui in view of Ogawa further teaches:
The specifying includes specifying a posture of the person recorded in the moving image data (Lui, Paragraphs [0010], The determined various positions of the baby are postures of the baby.), and a distance between the person and object recorded in the moving image data (Lui, Paragraph [0066-0067], The baby monitor 118 can determine if the baby is covered by a loose blanket, which is an example of the object being a distance of 0 away from the baby, or if the baby is near a dangerous item in the crib.).

Claim 6, Lui in view of Ogawa further teaches:
The processor further performs: providing 
the generated learning data to an external apparatus (Lui, Fig. 4: 404, Paragraph [0055], The server 404 of Fig. 4 corresponds with server 104 of Fig. 1.); and 
receiving a learned model generated by machine learning using the provided learning data, and the estimating includes updating a held learned model with the received learned model (Lui, Paragraph [0062], The remote servers 404 generate a new model based on new data uploaded daily, which is then sent to the SoC 408, which correspond to CPU 203 of Fig. 2 (see Lui, Paragraph [0055]).).

Claim 7, Lui in view of Ogawa further teaches:
The processor further performs accepting, from a notification destination, evaluation of correctness to a result of determining by the estimating that the person is in the dangerous state (Lui, ), and a value of supervised data when performing machine learning using the moving image data in the learning data is set based on the evaluation of correctness (Lui, Paragraph [0054], An example of a value of supervised data is an “unknown” state based on a determined low confidence level.).

Claim 8, Lui in view of Ogawa further teaches:
A notification destination is a client terminal (Lui, Fig. 1: 106, Paragraph [0032], A mobile device 106a and 106b is a client terminal.), and the issuing a notification includes issuing a notification to display, on the client terminal (Lui, Fig. 3, Paragraph [0032]), the moving image data and information of an object serving as a cause of a predetermined state (Lui, Fig. 3, Paragraph [0032], The user may also set alerts relating to dangerous situations, such as when the baby’s face is covered (see Lui, Fig. 8).).

Claim 10, Lui in view of Ogawa further teaches:
The information processing apparatus is a network camera including the image capturing unit (Lui, Fig. 2: 232, Paragraph [0039], The infrared video camera 232 is connected to a network connections 206 in baby monitor 118, and is therefore functionally equivalent to a network camera.).

Claim 11, Lui teaches:
An information processing method (Lui, Fig. 2) comprising: 
receiving, as input data, information of a person and object recorded in moving image data obtained from an image capturing unit (Lui, Paragraph [0039], The CPUs 203 analyze images of the baby.  The images include digital video captured by camera 232 (see Lui, Paragraph [0039]).  The parents using baby monitor 118 may program the baby monitor 118 to recognize object, e.g. blankets and choke hazards (see Lui, Paragraph [0066]).), and estimating a dangerous state (Lui, Paragraph [0067], An example dangerous state is whether a loose blanket is covering a baby’s face.) using a learned model generated by machine learning of, as supervised data (Lui, Paragraph [0032], The system utilizes a learning model.  The baby monitor can increase its machine learning model by receiving additional image data (see Lui, Paragraph [0062]).), information representing that the person recorded in the moving image data is in a dangerous state caused by the object recorded in the moving image data (Lui, Paragraph [0067], An example object is a loose blanket.); and 
executing the estimating when new moving image data is obtained (Lui, Paragraphs [0066-0067], The monitoring of the baby for loose blankets and choke hazards, separate from the learning model, is interpreted as being functionally equivalent to “new moving image data”.), and when information representing that the person recorded in the new moving image data is in the dangerous state is obtained as a response, issuing a notification (Lui, Fig. 3, Paragraph [0052], Notifications 312 include situations where a baby’s face is covered, which is representative of a dangerous state for the baby (see Lui, Paragraph [0067]).).
Lui does not specifically teach:
In a case where the object that caused the dangerous state is determined to be an Internet of Things (IoT) compatible device according to information of objects held in advance, an emergency stop instruction is transmitted to the object that is an IoT compatible device.
Ogawa teaches:
In a case where the object that caused the dangerous state is determined to be an Internet of Things (IoT) compatible device (Ogawa, Paragraph [0083], The cloud living home appliances include IoT compatible devices, wherein the devices might be recalled, which represents a dangerous state at the location of the home appliance.) according to information of objects held in advance (Ogawa, Paragraph [0059], IoT devices include home-appliance control cloud devices having software, which is information of objects held in advance.), an emergency stop instruction is transmitted to the object that is an IoT compatible device (Ogawa, Paragraph [0083], An emergency shutdown instruction may be sent to a target home appliance.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Liu by integrating the teaching of cloud living home appliances as taught by Ogawa.
The motivation would be to prevent or reduce the chance of injury and/or damage due to recall or other incidents related to a home appliance (see Ogawa, Paragraph [0083]).

Claim 12, Lui teaches:
A non-transitory computer-readable medium storing a program (Lui, Paragraph [0013]), when the program is executed, the program causing a computer to: 
receive, as input data, information of a person and object recorded in moving image data obtained from an image capturing unit (Lui, Paragraph [0039], The CPUs 203 analyze images of the baby.  The images include digital video captured by camera 232 (see Lui, Paragraph [0039]).  The parents using baby monitor 118 may program the baby monitor 118 to recognize object, e.g. blankets and choke hazards (see Lui, Paragraph [0066]).), and estimate a dangerous state (Lui, Paragraph [0067], An example dangerous state is whether a loose blanket is covering a baby’s face.) using a learned model generated by machine learning of, as supervised data (Lui, Paragraph [0032], The system utilizes a learning model.  The baby monitor can increase its machine learning model by receiving additional ), information representing that the person recorded in the moving image data is in a dangerous state caused by the object recorded in the moving image data (Lui, Paragraph [0067], An example object is a loose blanket.); and 
obtain new moving image data, provide the new moving image data to the estimate (Lui, Paragraphs [0066-0067], The monitoring of the baby for loose blankets and choke hazards, separate from the learning model, is interpreted as being functionally equivalent to “new moving image data”.), and when information representing that the person recorded in the new moving image data is in the dangerous state is obtained as a response, issue a notification (Lui, Fig. 3, Paragraph [0052], Notifications 312 include situations where a baby’s face is covered, which is representative of a dangerous state for the baby (see Lui, Paragraph [0067]).),
Lui does not specifically teach:
In a case where the object that caused the dangerous state is determined to be an Internet of Things (IoT) compatible device according to information of objects held in advance, an emergency stop instruction is transmitted to the object that is an IoT compatible device.
Ogawa teaches:
In a case where the object that caused the dangerous state is determined to be an Internet of Things (IoT) compatible device (Ogawa, Paragraph [0083], The cloud living home appliances include IoT compatible devices, wherein the devices might be recalled, which represents a dangerous state at the location of the home appliance.) according to information of objects held in advance (Ogawa, Paragraph [0059], IoT devices include home-appliance control cloud devices having software, which is information of objects held in advance.), an emergency stop instruction is transmitted to the object that is an IoT compatible device (Ogawa, Paragraph [0083], An emergency shutdown instruction may be sent to a target home appliance.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Liu by integrating the teaching of cloud living home appliances as taught by Ogawa.
.

Response to Arguments
Applicant's arguments filed 03/16/2021 have been fully considered but are moot in view of the new grounds of rejection, necessitated by the Applicant’s amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J YANG whose telephone number is (571)270-5170.  The examiner can normally be reached on 10:00am-7:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES J YANG/Primary Examiner, Art Unit 2683